FOIA Confidential Treatment Request Confidential treatment requested by Berry Plastics Corporation BPC0021 BERRY PLASTICS CORPORATION 101 Oakley Street Evansville, IN 47710 May 25, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-7010 Attention: Terence O’Brien Tracey Smith Al Pavot RE: Berry Plastics Corporation Form 10-K for Fiscal Year Ended October 1, 2011 Filed December 19, 2011 Response dated May 9, 2012 File No. 33-75706-01 Dear Mr.O’Brien, Ms. Smith and Mr. Pavot: Please find below the responses of Berry Plastics Corporation (the “ Company ”) to the comments of the staff (the “ Staff ”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “ Commission ”) contained in your letter of May 9, 2012 (the “ Comment Letter ”) regarding the Company’s Form 10-K for Fiscal Year Ended October 1, 2011 (the “ Form 10-K ”). Each response below corresponds to the italicized comment that immediately precedes it, each of which has been reproduced from your letter in the order presented. For reasons of business confidentiality, in a separate letter dated the date hereof, the Company requested that certain information in this letter in the Company’s response to comment 2 not be disclosed in response to any request made under the Freedom of Information Act, 5 U.S.C.A §552 or otherwise. Accordingly, pursuant to Rule 83 of the Commission’s Rules on Information and Requests (17 C.F.R. § 200.83), a complete copy of this letter will be provided only in paper form and not electronically as correspondence under the SEC’s EDGAR system. Omitted information has been replaced in this letter as filed via the EDGAR system with a placeholder identified by the mark “[***].” Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 17 1. We note the draft disclosure you provided in response to comment 1 in our letter dated April 13, 2012. While your current discussion of the changes in base volume does provide investors with useful information, it remains unclear how the actual fiscal year 2011 results fell significantly below the estimated results in your fiscal year 2010 goodwill impairment test in light of the fact that total sales for the Specialty Films segment increased 12.3% for fiscal year 2011 as compared to fiscal year 2010 and segment operating loss improved for fiscal year 2011 as compared to fiscal year 2010, excluding the goodwill impairment charge and other asset write offs for both fiscal years. As such, we continue to request that you disclose the estimated net sales for fiscal year 2011 for the Specialty Films segment that was included in your fiscal year 2010 discounted cash flow model for purposes of testing goodwill for impairment. Please compare this estimate to the actual net sales recognized and explain the impact the difference had on your discounted cash flows estimate for the fiscal year 2011 goodwill impairment test. Further, please explain why you believe the decline in net sales below expectations in your fiscal year 2010 discounted cash FOIA Confidential Treatment Request Confidential treatment requested by Berry Plastics Corporation BPC0022 flow model for fiscal year 2011 will not be overcome in the long-term given that recoverability of goodwill is based on long-term financial projections. In response to the Staff’s comment, the Company proposes the following revised disclosure to be inserted in the goodwill impairment discussion under the heading “Critical Accounting Policies and Estimates” in Management’s Discussion and Analysis of Financial Condition and Results of Operations (the “MD&A”). In fiscal 2011, we experienced a base volume decline of 11% in our Specialty Films segment. This base volume decline of 11% is primarily the result of a pricing strategy that we implemented in our second fiscal quarter and continued throughout the remainder of fiscal 2011 that caused volume to be lost to competitors. This volume decline resulted in net sales of $1.5 billion for fiscal 2011 (as adjusted for selling price changes, primarily due to the fluctuation in the cost of plastics resins, the Company’s primary raw material input, which is largely passed through to customers) compared to the projected net sales of $1.7 billion used in our 2010 annual impairment test. This decline in net sales volume resulted in the Company assuming a lower sales volume base to grow future earnings during year one through year six of our discounted cash flow model, as we do not anticipate recovering the volume lost to competition as a result of the strategy mentioned above. As a result, the estimated carrying value of the Specialty Films Segment was reduced by approximately $65 million. 2. We note that you have reconsidered and have now determined that your product lines do meet the definition of businesses under ASC 805 and ASC 350 in response to comment 2 in our letter dated April 13, 2012. We further note the analysis you provided to support your conclusion that the components of each of your operating segments met the requirements for aggregation to the operating segment level. Please expand upon your analysis regarding similar economic characteristics to provide us with revenues; gross profit; gross profit margins; operating profit; and operating profit margins, along with any other information you believe would be useful, for each of your components by operating segment for each period presented. Address any differences in the trends these financial indicators depict (e.g., if gross profit margin is decreasing for one component and increasing for another). Please refer to ASC 350-20-35-35 and ASC 350-20-55-6 – 55-9 for guidance. While ASC 350-20-55-6 does state that the assessment of similar economic characteristics should be more qualitative than quantitative, components with materially differing financial trends need to be appropriately considered to determine whether or not it is appropriate to aggregate components. The Company supplementally provides below the primary economic characteristics by component consistent with those reviewed internally by segment managers when evaluating financial results. The Company believes that the data below support its view that the components share similar economic characteristics. The largest variable in profitability for the components is the cost of the primary raw material, which is plastic resin for all of the components. Fiscal 2009 Fiscal 2010 Fiscal 2011 Net Sales: Component 1 $[***] $[***] $[***] Component 2 [***] [***] [***] Component 3 [***] [***] [***] Rigid Closed Top Component 4 $[***] $[***] $[***] Component 5 [***] [***] [***] Component 6 [***] [***] [***] Rigid Open Top Component 7 $[***] $[***] $[***] Component 8 [***] [***] [***] Component 9 [***] [***] [***] Component 10 [***] [***] [***] Component 11 [***] [***] [***] Specialty Films (a) (a) Tapes, Bags and Coatings Total Net Sales (a) Variance in revenue dollars across components is due to the acquisition and integration of Pliant Corporation. As each facility was migrated to the Company’s IT system throughout 2010 and 2011, the components were re-allocated. FOIA Confidential Treatment Request Confidential treatment requested by Berry Plastics Corporation BPC0023 Fiscal 2009 Fiscal 2010 Fiscal 2011 Adjusted EBITDA (excl PF): Component 1 $
